Citation Nr: 1713906	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  08-38 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for bilateral carpel tunnel syndrome.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran had active service from June 1988 to December 1988, January 1991 to March 1991, in August 1996, April 2003 to September 2003, and from June 2004 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a Decision Review Officer (DRO) during a local hearing in December 2007.  The Veteran also testified before the undersigned Veterans Law Judge (VLJ) in August 2011.  Transcripts of both proceedings are associated with the claims file.

This case was previously remanded by the Board in October 2011, April 2014, and July 2015.  The case has been returned to the Board for review.

In October 2011, the Board referred the issue of entitlement to service connection for bilateral hand disability, claimed as secondary to cervical spine disability, to the Agency of Original Jurisdiction (AOJ) based on the Veteran's August 2011 hearing testimony.  The AOJ has yet to adjudicate the issue.  The Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).
 
The issue of entitlement to service connection for bilateral carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record is in equipoise as to whether it is at least as likely as not that the Veteran's right knee disability, diagnosed as arthritis, is etiologically related to his active service.

2.  The most probative evidence of record is in equipoise as to whether it is at least as likely as not that the Veteran's left knee disability, diagnosed as arthritis, is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. § 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

2.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. § 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159 (2016).  In this decision, the Board grants entitlement to service connection for bilateral knee arthritis.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2016).  

Analysis

The Veteran contends that bilateral knee disability began during active service and has continued through the present.  The Veteran asserts that the disability began in May 2003 when he fell during training while on active duty status.  See, e.g., August 2011 Hearing.

The Veteran's medical treatment records include a right knee MRI obtained in February 2004 showing minimal degenerative change of the right knee.  Accordingly, within one year of the Veteran's April 2003 to September 2003 active service, degenerative arthritis of the right knee was established by MRI findings.  Regarding the Veteran's left knee disability, a December 2007 radiologic examination report showed the Veteran had mild osteoarthritis in the left knee.  Accordingly, the Veteran also has a current left knee disability.

The next element for consideration is whether the Veteran sustained bilateral knee injury or disease during active service.  The Veteran has consistently reported in his submissions to VA in support of the present claim that his bilateral knee disability had its onset after he fell during physical training in May 2003.  See, e.g., VA Form 21-526, Veteran's Application for Compensation and/or pension, received June 2004; August 2011 Board hearing transcript.

A review of the Veteran's available service treatment records reveals a line of duty determination dated August 2003, three months after the Veteran stated he suffered an in-service injury.  The line of duty determination contains a description of the in-service event by the Veteran which states "[o]n 5 May 2003, doing PT, I stumbled taking a hard fall landing on outstretched hands and both knees.  Since that time I have been experiencing neck, back, and bilateral knee and wrist pain."  The line of duty determination also contains a report from the Veteran's immediate commanding officer which verifies that the Veteran fell while doing PT on May 5, 2003.  Therefore, there is evidence of an in-service injury.  

The remaining matter for consideration is whether current left and/or right knee disability is etiologically related to service.  The Veteran's record also contains a February 2004 radiologic examination report.  The report contains an MRI conducted in February 2004, five months after the Veteran left active service, which diagnosed the Veteran with very minimal degenerative change of the right knee.  In March 2005, the Veteran was provided a VA medical examination.  The March 2005 VA examiner reviewed the claims file and interviewed the Veteran.  On physical examination, the Veteran was noted as having some reduction in his hyperextension and flexion of his right knee.  Additionally, the right knee showed mild patellofemoral crepitus and had a positive patellofemoral grind test.  

Regarding the left knee, the February 2004 MRI revealed the Veteran's left knee had chondromalacia of the medial femora condyle, focal area of low signal within the joint space posteriorly which may represent loose bodies, and possible sprain of the posterior cruciate ligament.  The Veteran's March 2005 VA medical examination showed that he had mild reduction in his hyperextension and flexion of his left knee.  The Veteran was provided an X-ray in December 2007.  The X-ray revealed the Veteran had mild osteoarthritis, possible soft tissue swelling and knee effusion.  Additionally, at a November 2007 examination the Veteran reported he had a four year history of knee pain.  Furthermore, during a December 2007 orthopedic examination the Veteran reported he had left knee pain for the past four years after a fall onto his knees.     

The Veteran was afforded a VA medical examination in April 2014.  The VA examiner reaffirmed the Veteran's diagnosis of degenerative joint disease of the right knee from 2004 and degenerative joint disease of the left knee from 2007.  However, the VA examiner explained that the Veteran's bilateral knee disability was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  When evaluating the probative value of a medical opinion, the factors include the thoroughness and degree of detail of the opinion and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000); see also Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  In this respect, the examiner attributed the Veteran's current bilateral knee disability to post-service factors, such as the Veteran's obesity causing strain on weight bearing knee joints.  However, the examiner did not provide sufficient reasoning for the negative nexus opinion.  The examiner did not address the evidence favorable to the Veteran's claim for service connection, to include the Veteran's complaints of bilateral knee pain first documented in August 2003, during a period of active service.  As a result, the Board finds that the VA examiner's opinion is entitled to little probative value.

The Veteran was provided an addendum opinion relating to his bilateral knee disability in October 2015.  The October 2015 examiner did not interview or examine the Veteran.  The examiner was asked to clarify certain portions of the April 2014 VA examination report.  However, the October 2015 examiner did not clarify the findings of the April 2014 examination report.  The October 2015 examiner merely restated verbatim the opinion and rationale of the April 2014 VA examiner relating to the Veteran's bilateral knee disability.  Since the October 2015 VA addendum opinion merely restates the findings of the April 2014 VA examination, the Board finds that the addendum opinion is also entitled to little probative value.           

In consideration of all of the evidence in this case, the Board finds that service connection for bilateral knee arthritis is warranted.  While the Board could remand for a new VA medical opinion, the current evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159 (c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

The Board recognizes that the Veteran was not diagnosed with a knee disability during a period of active service.  However, the Veteran sought treatment for bilateral knee pain and complained of knee pain since his in-service injury and until he was diagnosed with degenerative changes.  38 C.F.R. § 3.303 (b), 3.309 (a); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that for purposes of 3.303 (b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis, the veteran can establish service connection by demonstrating a continuity of symptomatology, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a)).  Pursuant to a MRI obtained in February 2004, right knee arthritis was diagnosed within one year after a period of service.  Left knee arthritis was diagnosed more than one year after service.  To the extent that Veteran has left knee arthritis diagnosed more than one year after service, the provisions of 38 C.F.R. § 3.303(d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including the evidence pertinent to service, establishes that the disease was incurred in service.  In this case, the Board finds that the evidence, including the evidence pertinent to service, is in relative balance as to whether the Veteran's current bilateral knee arthritis had its onset in active service, given the documentation of the Veteran's in-service injury and the Veteran's consistent treatment and credible reports of bilateral knee pain since his in-service injury.

As the evidence is in relative balance as to whether the Veteran's current bilateral knee arthritis is related to service, the benefit-of-the-doubt is resolved in favor of the Veteran.  Service connection for a bilateral knee disability, diagnosed as degenerative joint disease, is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.      


ORDER

Entitlement to service connection for right knee arthritis is granted.

Entitlement to service connection for left knee arthritis is granted.


REMAND

Service Connection for Bilateral Carpal Tunnel Syndrome

With respect to the Veteran's claim for bilateral carpal tunnel syndrome, the July 2015 remand directed the VA examiner to determine whether the Veteran's carpal tunnel syndrome clearly and unmistakably pre-existed his entrance into active duty service in April 2003 and, if so, whether the Veteran's bilateral carpal tunnel syndrome clearly and unmistakably did not increase in severity during service.  The October 2015 VA examiner stated the Veteran's carpal tunnel syndrome clearly and unmistakably pre-existed his April 2003 period of active duty.  As rationale, the examiner merely stated "no evidence of treatment for this condition in service."

The Board finds that the October 2015 VA addendum opinion is inadequate for decision-making purposes.  The opinion does not reflect consideration of the Veteran's statements that his carpal tunnel syndrome is related to his May 2003 in-service injury.  The Veteran is competent to report the carpal tunnel syndrome symptoms he had before and after his May 2003 in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds him credible in that regard as there is nothing in the record that impugns his credibility.  The Veteran's statements must therefore be considered.

Second, the October 2015 VA addendum opinion as to whether the Veteran's carpal tunnel syndrome is related to active service is based on the premise that the Veteran's reports are not credible because there are no contemporaneous medical records documenting in-service carpal tunnel syndrome symptoms.  However, it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).   Additionally, the Board notes that the Veteran's service treatment records are not of record.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the October 2015 VA examiner did not have access to the Veteran's service treatment records.  Thus, the only evidence available to the October 2015 VA examiner was the Veteran's statements regarding his bilateral carpal tunnel syndrome symptoms and his medical treatment records.  

Third, in its July 2015 remand, the Board directed the VA addendum opinion to consider and comment on the lay statements of the Veteran relating to the continuity of symptomatology since active service.  The Board further directed the examiner to consider the Veteran's medical expertise and knowledge as a physician's assistant.  The October 2015 VA examiner did not provide any comments relating to the Veteran's continuity of symptomatology since active service or his medical expertise and knowledge as a physician's assistant.   Accordingly, the October 2015 VA addendum opinion is inadequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, it does not substantially complete the July 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  

The opinions obtained on remand must reflect consideration of the Veteran's competent and credible assertions that his symptoms are related to a May 2003 in-service injury.  The opinions must also reflect consideration of the Veteran's symptomatology since active service and his medical expertise and knowledge as a physician's assistant.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining from the Veteran any additional information, and/or authorization for release of documents to VA, deemed necessary, contact all appropriate repositories to obtain the Veteran's medical treatment records with the 88th Medical Group.  All attempts to obtain the records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  After the above development is complete, request an addendum opinion to the April 2014 VA examination report and October 2015 VA addendum from a suitably qualified examiner.  The claims file must be made available to the examiner.  The need for an additional in-person examination of the Veteran is left to the discretion of the clinician selected to complete the addendum opinion.  The examiner is asked to address the following:

a) Express an opinion as to whether any bilateral carpal tunnel syndrome clearly and unmistakably pre-existed the Veteran's entrance into active service in April 2003 and; if so, whether any such disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service.  Any such clear and unmistakable evidence must be specifically identified.

b)  If the disorder did not clearly and unmistakably pre-exist entry into service, is it at least as likely as not (50 percent or greater probability) that such diagnosed bilateral carpal tunnel syndrome had its onset during service or is causally and etiologically related to the 2003 period of active service, to include as due to a May 2003 in-service injury from a fall during physical training and/or chiropractic treatment occurring in July 2003.  

In rendering the requested opinions, the examiner is requested to consider and comment on the lay statements related to continuity of symptomatology since active service.  The examiner should also consider the Veteran's medical expertise and knowledge as a physician's assistant.    

A complete rationale must be provided for all opinions rendered.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


